Exhibit 10.13

 

FOURTH AMENDMENT

DATED AS OF JANUARY 31,2003

TO

RECEIVABLES SALE AGREEMENT

DATED AS OF DECEMBER 21,2001

 

THIS FOURTH AMENDMENT (the “Amendment”), dated as of January 31,2003, is entered
into among PerkinElmer Receivables Company, as Seller (the “Seller”),
PerkinElmer, Inc., as Initial Collection Agent (the “Initial Collection Agent,”
and together with any successor thereto, the “Collection Agents”), the committed
purchasers party thereto (the “Committed Purchasers”), Windmill Funding
Corporation (“Windmill”), and ABN AMRO Bank N.V., as agent for the Purchasers
(the “Agent”)

 

WITNESSETH:

 

WHEREAS, the Seller, the Initial Collection Agent, the Agent, the Committed
Purchasers and Windmill have heretofore executed and delivered a Receivables
Sale Agreement, dated as of December 21, 2001 (as amended, supplemented or
otherwise modified through the date hereof, the “Sale Agreement”),

 

WHEREAS, the parties hereto desire to amend the Sale Agreement as provided
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Sale
Agreement shall be and is hereby amended as follows:

 

Section 1. The defined term “Credit Agreement” appearing in Schedule I to the
Sale Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

“Credit Agreement” means that certain $415,000,000 Credit Agreement dated as of
December 26, 2002, among the Parent, the lenders from time to time party
thereto, Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner and Smith
Incorporated, as arranger, Merrill Lynch Capital Corporation, as syndication
agent and Bank of America, N.A., as administrative agent.

 

Section 2. The defined term “Dilution Reserve Multiple” appearing in Schedule I
to the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:

 

“Dilution Reserve Multiple” shall be determined according to the following
table:

 

Debt Rating

(Senior Unsecured)

   Multiple

Rating Category One

   1.0  

Rating Category Two

   1.5  

Rating Category Three

   2.0  

Rating Category Four

   2.25



--------------------------------------------------------------------------------

Section 3. Clause (i) of the defined term “Eligible Receivables” is hereby
amended in its entirety and as so amended shall read as follows:

 

(i) the Obligor of which (a) is not an Affiliate of any of the parties hereto or
any other Seller Entity; (b) has not suffered a Bankruptcy Event; and (c) is a
customer of the applicable Originator in good standing;

 

Section 4. The defined term “Liquidity Termination Date” appearing in Schedule I
to the Sale Agreement is hereby amended by deleting the date “January 31, 2003”
appearing in clause (d) thereof and inserting in its place the date “January 30,
2004.”

 

Section 5. The defined term “Loss Reserve Multiple” appearing in Schedule I to
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:

 

“Loss Reserve Multiple” shall be determined according to the following table:

 

Debt Rating

(Senior Unsecured)

   Multiple

Rating Category One

   1.0  

Rating Category Two

   1.5  

Rating Category Three

   2.0  

Rating Category Four

   2.25

 

Section 6. The defined term “Periodic Report” appearing in Schedule I to the
Sale Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

“Periodic Report” means, at any time, the Weekly Report or Monthly Report that
is required to be determined pursuant to Section 3.3.

 

Section 7. The defined term “Prime Rate” appearing in Schedule I to the Sale
Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

“Prime Rate” means, for any period, the daily average during such period of
(a) the sum of (x) the greater of (i) the floating commercial loan rate per
annum of ABN AMRO (which rate is a reference rate and does not necessarily
represent the lowest or

 

-2-



--------------------------------------------------------------------------------

best rate actually charged to any customer by ABN AMRO) announced form time to
time as its prime rate or equivalent for dollar loans in the USA, changing as
and when said rate changes and (ii) the Federal Funds Rate plus 0.75% plus
(y) the “Applicable Margin” then applicable to “Revolving Loans” that are “Base
Rate Loans” (each as defined in the Credit Agreement); provided, however, that
during the pendency of a Termination Event, the “Applicable Margin” referred to
above shall be 4.00%.

 

Section 8. The defined term “Rating Category Three” appearing in Schedule I to
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:

 

“Rating Category Three” means that the Parent (i) maintains unsecured debt
ratings with Moody’s and S&P that are not in Rating Category One or Rating
Category Two, and (ii) maintains an unsecured debt rating of at least BB+ by S&P
or Bal by Moody’s.

 

Section 9. Clause (f) of the defined term “Termination Event” appearing in
Schedule I to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as follows:

 

(f) the average Delinquency Ratio for the three most recent Settlement Periods
exceeds 18%, the average Default Ratio for the three most recent Settlement
Periods exceeds 12%, the average Dilution Ratio for the three most recent
Settlement Periods exceeds 10%, the Charge-Off Ratio for the most recent
Settlement Period exceeds 2% or the average Turnover Ratio for the three most
recent Settlement Periods exceeds 90 days; or

 

Section 10. A new Section is hereby added to the defined term “Termination
Event” appearing in Schedule I to the Sale Agreement as follows:

 

(m) the Intercreditor Agreement fails to be in full force and effect.

 

Section 11. The following defined terms shall be added to Schedule I of the Sale
Agreement:

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
[            ], 2003, among the Agent, the Seller, the Initial Collection Agent,
the other Originators party thereto and Bank of America, N.A., as Bank
Administrative Agent

 

-3-



--------------------------------------------------------------------------------

“Monthly Report” means a report containing the information described on Exhibit
C-1 (with such modifications or additional information as requested by the Agent
or the Instructing Group).

 

“Rating Category Four” means that either (i) the Parent maintains unsecured debt
ratings with Moody’s and S&P that are not in Rating Category One, Rating
Category Two or Rating Category Three, or (ii) the unsecured debt rating of the
Parent has been suspended or withdrawn by either Moody’s or S&P.

 

“Weekly Report” means a report containing the information described on Exhibit
C-2 (with such modifications or additional information as requested by the Agent
or the Instructing Group).

 

“Weekly Reporting Event” means that the long-term senior unsecured debt rating
of the Parent is BB or lower by S&P or Ba2 or lower by Moody’s or either S&P or
Moody’s has suspended or withdrawn such rating.

 

Section 12. Section 3.3 of the Sale Agreement is hereby amended in its entirety
and as so amended shall read as follows:

 

Section 3.3. Reports. Unless a Weekly Reporting Event is continuing, on or
before the twentieth day of each month, and, after the occurrence of a
Termination Event, at such other times covering such other periods as is
requested by the Agent or the Instructing Group, the Collection Agent shall
deliver to the Agent a Monthly Report reflecting information as of the close of
business of the Collection Agent for the immediately preceding Settlement Period
or such other preceding period as is requested. During the continuance of a
Weekly Reporting Event, on or before each Tuesday, and, after the occurrence of
a Termination Event, at such other times covering such other periods as is
requested by the Agent or the Instructing Group, the Collection Agent shall
deliver to the Agent a Weekly Report reflecting information as of the close of
business of the Collection Agent for the immediately preceding calendar week or
such other preceding period as is requested.

 

Section 13. A new Exhibit C-2 is hereby added to the Sale Agreement and shall
read as set forth as Exhibit C-2 to this Amendment.

 

Section 14. This Amendment shall become effective on the date the Agent (i) has
received counterparts hereof executed by Seller, Initial Collection Agent, each
Purchaser and the Agent, (ii) has received executed counterparts of the Third
Amendment to Fee Letter, and (iii) has received executed counterparts of the
Intercreditor Agreement.

 

-4-



--------------------------------------------------------------------------------

Section 15.1. To induce the Agent and the Purchasers to enter into this
Amendment, the Seller and Initial Collection Agent represent and warrant to the
Agent and the Purchasers that: (a) the representations and warranties contained
in the Transaction Documents, are true and correct in all material respects as
of the date hereof with the same effect as though made on the date hereof (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); (b) no Potential
Termination Event exists; (c) this Amendment has been duly authorized by all
necessary corporate proceedings and duly executed and delivered by each of the
Seller and the Initial Collection Agent, and the Sale Agreement, as amended by
this Amendment, and each of the other Transaction Documents are the legal, valid
and binding obligations of the Seller and the Initial Collection Agent,
enforceable against the Seller and the Initial Collection Agent in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity; and
(d) no consent, approval, authorization, order, registration or qualification
with any governmental authority is required for, and in the absence of which
would adversely effect, the legal and valid execution and delivery or
performance by the Seller or the Initial Collection Agent of this Amendment or
the performance by the Seller or the Initial Collection Agent of the Sale
Agreement, as amended by this Amendment, or any other Transaction Document to
which they are a party.

 

Section 15.2. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

 

Section 15.3. Except as specifically provided above, the Sale Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects. Nothing herein shall be interpreted as
permitting any Lien to be granted to any Person in the Receivables or any other
property of the Originators or the Seller in which the Agent or any Purchaser
has an interest under the Transaction Documents. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement. The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.

 

Section 15.4. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of Illinois.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

ABN AMRO BANK N.V., as the Agent, as the Committed Purchaser

By:   /s/    Patricia Luken Title:  

GVP

By:   /s/    Thomas J. Educate Title:  

SVP

 

WINDMILL FUNDING CORPORATION

By:   /s/    Bernard J. Angelo Title:  

Vice President

 

PERKINELMER RECEIVABLES COMPANY

By:   /s/    David C. Francisco Title:  

Assistant Treasurer

 

PERKINELMER, INC.

By:   /s/    Robert F. Friel Title:   Senior Vice President and Chief Financial
Officer

 

-6-



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT AND CONSENT

 

The undersigned, PerkinElmer, Inc., has heretofore executed and delivered the
Limited Guaranty dated as of December 21, 2001 (the “Guaranty”) and hereby
consents to the Amendment to the Sale Agreement as set forth above and confirms
that the Guaranty and all of the undersigned’s obligations thereunder remain in
full force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Sale Agreement shall not be
required as a result of this consent having been obtained, except to the extent,
if any, required by the Guaranty referred to above.

 

PERKINELMER, INC.

By:   /s/    Robert F. Friel Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

PERKINELMER RECEIVABLES COMPANY

EXHIBIT C-2

 

WEEKLY REPORT

000’s

 

CONSOLIDATED RECEIVABLES ACTIVITY

   

1.

 

Beginning Balance (from prior report)

   

2.

        Plus: New Receivables    

3.

 

      Less: Cash Collections

   

4.

 

      Less: Dilution and Other Credit Adjustments

   

5.

 

      Less: Writeoffs

   

6.

 

      Plus: Other Debit Adjustments

           

7.

 

Ending Receivable Balance

           

8.

 

      Less: Delinquent Ineligible Receivables (Line 20)

           

9.

 

      Less: Other Ineligible Receivables (Line 7 x Line 21)

           

10.

 

Eligible Receivables Balance

           

11.

 

      Less: Excess Concentrations ((Line 10 x Line 22) + (Line 10 x Line 23))

           

12.

 

Net Receivables Pool Balance

           

13.

 

      Less: Loss Reserve (% from prior monthly report, Schedule VII x Line 12)

   

14.

 

      Less: Dilution Reserve (% from prior monthly report, Schedule VII x Line
12)

   

15.

 

      Less: Discount Reserve (from prior monthly report)

           

16.

 

Maximum Aggregate Net Investment

           

17.

 

      Less: Previous Aggregate Net Investment

   

18.

 

Difference (Line 17 - Line 18)

   

19.

 

Payment Required

           

CONSOLIDATED RECEIVABLES AGING (PER WEEKLY AGING)

       

CURRENT WEEK

 

%

 

      Current

     

      1-30 Days Past Due

     

      31-60 Days Past Due

     

      61-90 Days Past Due

     

      91+ Days Past Due

               

      Total

   

CALCULATION OF INELIGIBLE AMOUNTS

   

20.

 

Ineligible Delinquent Receivables (>90 days past due, as of this report date)

           

21.

  Other Ineligible Receivables Percentage (from prior monthly report, Schedule
II). Calculated as (Total Ineligible Receivables – Total Delinquent Receivables)
/ Total Ending Receivables Balance.            

22.

  Excess Obligor Concentration Percentage (from prior monthly report, Schedule
III). Calculated as Total Excess Concentrations/Eligible Receivables Balance.  
         

23.

  Excess Foreign and Government Concentration Percentage (from prior monthly
report, Schedule IV). Calculated as Total Excess Concentration / Eligible
Receivables Balance.               The undersigned hereby represents and
warrants that the foregoing is a true and accurate accounting with respect to
outstandings of (date) in accordance with the Receivables Sale Agreement dated
as of December 21, 2001, and that all representations and warranties are
restated and reaffirmed.

 

Signed by:                                                          

Title:                                                          

 

-2-